Citation Nr: 0523148	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  98-12 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hepatitis C, from March 9, 1998, to July 1, 2001.

2.  Entitlement to a rating in excess of 40 percent for 
hepatitis C, from July 2, 2001, forward.

3.  Entitlement to service connection for multiple joint 
arthritis as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied entitlement to service connection 
for arthritis as secondary to hepatitis C and denied 
entitlement to an increased (compensable) rating for 
hepatitis C.

In April 2001, the RO increased the rating for hepatitis C 
from noncompensable to 10 percent, effective March 9, 1998, 
the date of claim.  In January 2004, the RO increased the 
rating for hepatitis C to 30 percent, effective March 9, 
1998.  Also at that time, the RO increased the rating for 
hepatitis C to 40 percent, effective July 2, 2001.

In May 2003, the veteran appeared at the RO in Sacramento, 
California, and testified at a personal hearing before a 
Decision Review Officer.  A transcript of the hearing is of 
record.     

In March 2004, the veteran argued that secondary service 
connection is warranted for arthritis because polyarthralgia 
has been linked to his hepatitis C.  (VA Form 646, Statement 
of Accredited Representative in Appealed Case, dated in March 
2004).  The present claim, however, is not for arthralgia; it 
is for arthritis, an entirely separate disorder.  Compare 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(arthralgia is defined as pain in a joint) with Zevalkink v. 
Brown, 6 Vet. App. 483, 494 (1994) (arthritis is articular 
rheumatism or inflammation of a joint).  The Board has 
nevertheless construed the veteran's statement as a claim of 
service connection for polyarthralgia as secondary to 
service-connected hepatitis C.  Because this claim has not 
been adjudicated, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  From March 9, 1998, to July 2, 2001, the veteran's 
hepatitis C demonstrated a severity most consistent with 
minimal liver damage and associated fatigue, anxiety, and 
gastrointestinal disturbance considered less than recurrent 
but necessitating dietary restriction or other therapeutic 
measures.

2.  Since July 2, 2001, the veteran's hepatitis C has 
demonstrated a severity most consistent with daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period; and the veteran's hepatitis C has not 
demonstrated a severity consistent with moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.

3.  The veteran's hepatitis C does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

4.  The veteran's multiple joint arthritis did not result 
from service-connected hepatitis C.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hepatitis C, from March 3, 1989, to July 1, 2001, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (in effect prior to July 2, 2001).

2.   The criteria for a rating in excess of 40 percent for 
hepatitis C, from July 2, 2001, forward, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7345 (in effect prior to July 2, 2001), Diagnostic Code 
7354 (in effect on and after July 2, 2001).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's hepatitis C.  
38 C.F.R. § 3.321(b)(1) (2004).

4.  The criteria for entitlement to service connection for 
multiple joint arthritis as secondary to hepatitis C have not 
been met.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in June 2003 and July 2004.  He was 
told of what was required to substantiate his increased 
rating and secondary service connection claims and of his and 
VA's respective duties, and was asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO. 

The requisite notice letters were provided to the veteran 
after the initial adjudication of the claims.  Any defect, 
however, with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, and all evidence received after 
issuance of the notice letters was afforded proper subsequent 
VA process.  Furthermore, the veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).
The claims file contains all available, identified records 
pertinent to the claims, including the veteran's extensive VA 
treatment records and VA examination reports dated in May 
1998, August 2000, December 2003, and March 2005.  A negative 
response was received from each of several identified VA 
treating sources and the Social Security Administration.   

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.



II.  Hepatitis C

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities. 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

With regard to a claim for an increased evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 
4.2.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  Specifically, 38 
C.F.R. § 4.114 was amended and DCs 7311, 7312, 7343, 7344, 
and 7345 were revised.  DC 7313 was removed and DCs 7351 and 
7354 were added.  Prior to the July 2, 2001, regulatory 
change, DC 7345 was the appropriate rating Code for 
infectious hepatitis.  Following the regulation change, DC 
7345 was amended and is currently used to rate chronic liver 
disease without cirrhosis, to specifically exclude hepatitis 
C.  DC 7354 now contains the criteria for evaluating 
hepatitis C.

Under the former criteria, a 10 percent evaluation under DC 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency than required for a 60 percent 
evaluation, but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation required 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating under this code was warranted 
when the disease was productive of marked liver damage 
manifested by liver function tests and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration, aggregating three or more a year, and accompanied 
by disabling symptoms requiring rest therapy.

The revised regulations add a new code, 7354, which 
specifically governs the evaluation of hepatitis C (as well 
as non-A, non-B hepatitis).  Pursuant to this regulation, a 
10 percent rating requires that the disease be productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve- 
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

A note following the rating criteria provides that, for 
purposes of evaluating conditions under DC 7354, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

March 9, 1998, to July 1, 2001

For this period, the veteran's hepatitis C is rated as 30 
percent disabling under the former criteria, which required 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent evaluation, but necessitating 
dietary restriction or other therapeutic measures.

Under the former criteria, the next higher rating of 60 
percent requires moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  The competent evidence does not show 
findings consistent with a higher rating of 60 percent.  

At a May 1998 VA examination, the veteran complained of 
fatigue and malaise, but the examiner noted that January 1998 
liver function tests revealed a normal liver, and this highly 
probative against a finding of moderate liver damage.  During 
the period in question, there were no complaints, findings, 
or treatment of depression.

The veteran's weight gain during this period is inconsistent 
with significant gastrointestinal disturbance.  A 15-pound 
weight loss was reported at the time of the May 1998 
examination, but a February 1999 VA treatment note documents 
a weight of 156 pounds, indicating he had regained 10 pounds 
since the May 1998 VA examination.  By May 1999, he was 157 
pounds, and he stayed at 158 pounds from at least October 
1999 to September 2000.  

While there are a number of complaints of fatigue during the 
period in question, the complaints are not entirely 
substantiated by evidence that the fatigue is recurrent to a 
disabling degree.  For instance, in April 1999, the veteran 
reported riding his bicycle and working on his computer, 
despite an assessment of fatigue.  Furthermore, the medical 
evidence tends to show a variety of reasons for the veteran's 
poor constitution other than hepatitis C, to include other 
severe disabilities and his lifestyle.  In June 2000, for 
example, he was vomiting and reported feeling ill as a result 
of an extended vodka binge.     

July 2, 2001, to present

Under the former criteria, the next higher rating of 60 
percent requires moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  Under the current criteria, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  The competent 
evidence does not show findings consistent with a higher 
rating of 60 percent under either the former or current 
criteria.  

The evidence sufficiently shows recurrent episodes of mental 
depression consistent with a 60 percent rating.  Anxiety was 
first noted in a December 2001 VA treatment note, and 
depression soon followed.  By April 2002, depression and 
anxiety were considered stable.  A May 2002 VA treatment note 
indicates the presence of an unstable mood from hepatitis C.

Despite evidence of the veteran's recurrent depressed mood, 
the remaining criteria for a 60 percent rating are not met 
under either the former or the present regulation. 

As for the liver itself, the March 2005 VA examination report 
includes a diagnosis of cirrhosis; no details were provided 
regarding the extent of cirrhosis.  A January 2005 sonogram, 
however, revealed an unremarkable liver.  The December 2003 
VA examiner found no hepatosplenomegaly.   

During the appeal process, the veteran continued to gain 
weight.  In October 2001, he weighed 168 pounds.  In February 
2002, he weighed 172 pounds, and this weight was again 
documented at the December 2003 VA examination.  

In February 2002, the veteran reported four to six bowel 
movements daily, but he noted that he was doing well, only 
feeling bad "now and again."  He reported at that time that 
he still walked for exercise.  In April 2002, there was 
"very good" response to hepatitis C treatment, and the 
viral load was considered significantly reduced.

In May 2003, the veteran testified that half of his days are 
good and half are bad, with his bad days involving nausea, 
weakness, joint aches, and vomiting.  Transcript, pp. 3-4.  
In June 2003, the veteran reported flu-like symptoms and 
diarrhea, and by December 2004, he was reporting fatigue 
requiring five days of bedrest each week.  

Again, the record does not support the level of fatigue 
reported by the veteran.  At the March 2005 VA examination, 
for example, there was no evidence of malnutrition, anemia, 
debility, or muscle wasting, and he was not on any treatment 
at that time for reported weakness, lack of energy, and 
malaise.  The March 2005 examination report documents 
occasional incapacitating episodes but none since four years 
ago.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.

Extraschedular

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  There is no evidence showing the 
veteran has required any period of hospitalization due to his 
hepatitis C.  As noted on the most recent VA examination, he 
has not had an incapacitating episode in four years, and at 
this point, he receives limited outpatient treatment for his 
hepatitis C.  

While the veteran essentially contends that his hepatitis C 
causes marked interference with employment, the mere 
assertion that a disability interferes with employment or 
renders a veteran unemployable does not automatically raise 
or implicate the assertion that the regular schedular 
standards are not adequate and therefore require 
consideration of section 3.321(b)(1).  See VAOPGCPREC 6-96.  
The Board must only address referral under § 3.321(b)(1) when 
exceptional or unusual circumstances are present.  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran does not have any symptoms from his 
service-connected disabilities at issue that are unusual or 
are different from those contemplated by the schedular 
criteria, which already compensate for average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  In the absence of 
evidence presenting such exceptional circumstances, the claim 
is not referred for consideration of an extraschedular 
rating; his disability is appropriately rated under the 
schedular criteria.



III.  Multiple joint arthritis

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service-connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In determining whether 
service connection is warranted for a disability, the Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  Masors v. Derwinski, 2 
Vet. App. 181 (1992).

The veteran contends that he acquired arthritis in about 1997 
as a result of his service-connected hepatitis C.  The 
medical evidence demonstrates the veteran currently suffers 
from multiple joint arthritis, for which he has been 
regularly followed by VA medical staff.  The competent and 
probative evidence, however, does not tend to show that his 
arthritis is related to his service-connected hepatitis C.

The record includes some suggestion that arthritis is 
secondary to hepatitis C.  Specifically, the VA treatment 
records include occasional references to "secondary 
arthritis," such as in a December 2001 VA progress note, but 
closer review of the medical records in their entirety shows 
that these statements are essentially referring to treatment 
for "arthralgia," a diagnosis found repeatedly throughout 
the VA medical records and associated with hepatitis C since 
at least 1998.  As noted earlier, arthritis and arthralgia 
are two distinct disabilities.  See Lichtenfels, supra; 
Zevalkink, supra.  In this regard, the VA treatment records 
do not contain an opinion that both distinguishes arthralgia 
from arthritis and concludes the latter is secondary to 
hepatitis C.

Two VA examiners have addressed the etiology of arthritis 
with adequate specificity.  A May 1998 VA examiner concluded 
the veteran's arthritis was not related to his hepatitis C, 
noting that there was no history of polyarticular small joint 
arthritis typically seen with hepatitis.  The examiner also 
noted that hepatitis-associated arthritis is often seen with 
a positive rheumatoid factor and that the veteran's 
rheumatoid factor was negative.  An August 2000 VA examiner 
noted that current manifestations of hepatitis C included 
arthritic complaints.  He then explained, however, that the 
arthritic complaints are diffuse symmetrical arthralgias and 
that only the arthralgias can be attributed to hepatitis C.  
The examiner opined that while the veteran does have actual 
arthritis, it is traumatic and/or degenerative in nature and 
therefore unrelated to hepatitis C.  The Board attaches 
significant probative value to these opinions because they 
are well reasoned and supported by the objective findings.

The veteran's opinion regarding the etiology of his arthritis 
has no probative value.  Neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Health professionals are experts and are presumed to 
know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis or 
opinion.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
case, the uncontroverted opinions of the VA examiners weigh 
heavily against the claim, and the competent evidence does 
not otherwise show a causal relationship between arthritis 
and hepatitis C.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Entitlement to a rating in excess of 30 percent for hepatitis 
C, from March 9, 1998, to July 1, 2001, is denied.

Entitlement to a rating in excess of 40 percent for hepatitis 
C, from July 2, 2001, forward, is denied.

Entitlement to service connection for multiple joint 
arthritis as secondary to service-connected hepatitis C is 
denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


